Citation Nr: 0503499	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for 
testalgia.  

2.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 
2001, for assignment of a compensable rating for irritable 
bowel syndrome.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1994 to May 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2002 and later 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO). 

The issues of entitlement to an increased rating for 
irritable bowel syndrome as well as an earlier effective date 
for assignment of a compensable rating for the same disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a compensable rating for testalgia has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The testalgia has not been shown to have resulted in pain 
and tenderness during the period from October 10, 2002 to the 
present.


CONCLUSION OF LAW

The criteria for a compensable initial rating for testalgia 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in 
December 2002 and February 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
December 2002 letter addressed the issue of service 
connection for the disorder.  It was not until after that 
claim was granted and the disorder was rated at zero percent 
did the veteran submit a notice of disagreement with the 
rating assigned.  The February 2004 letter addressed the 
claim for a higher rating.  Another VCAA letter addressing 
the rating criteria is not required.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has declined a personal hearing.  The claims file 
contains his private medical treatment records and he has 
been afforded an examination by the VA.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

The veteran contends that the RO made a mistake by assigning 
only a noncompensable rating for his testalgia.  He asserts 
that the disorder causes pain on ejaculation.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin. 38 C.F.R. § 4.20.  

The Board finds that the veteran's claimed testalgia may be 
rated by analogy to a scar.  Under Diagnostic Code 7804 a 10 
percent rating is warranted if a scars is painful on 
examination.  Under 38 C.F.R. § 4.31, however, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected testalgia; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  

The Board has considered the full history of the disability.  
The veteran's service medical records indicate that the 
veteran underwent a vasectomy in February 1997.  A record 
dated in March 1998 shows that he reported having groin pain 
for two days.  The diagnosis was epididymitis right.  

In June 1999, shortly after separation from service, the 
veteran filed a claim for disability compensation for a 
"vasectomy condition."  The veteran was afforded a VA 
general medical examination in June 1999.  The report shows 
that he stated that he still had some pain in the incisional 
area after he had sexual intercourse.  This only happened on 
the right side where the incision had been.  On inspection, 
the veteran had normal male genitals with no masses and no 
tenderness.  The pertinent diagnosis was status post 
vasectomy.  

The RO subsequently denied that claim in August 1999 on the 
basis that the veteran had no actual disability.

The veteran subsequently reopened his claim.  The RO granted 
service connection for testalgia in a decision of April 2003.  
The effective date of service connection for the disorder is 
October 10, 2002.  The veteran appeals the noncompensable 
initial rating which the RO assigned.  

The evidence which is of record includes VA post service 
medical treatment records and records from a private 
physician.  The records from before the effective date of 
service connection (October 10, 2002) are relevant to the 
extent that they give insight into the current severity of 
the disorder, however, it is ultimately the severity of the 
disorder subsequent to the effective date of service 
connection which is the basis for assigning the rating during 
that period.  

Several VA records show that the veteran complained of 
testicle pain.  For example, a record dated in February 2002 
(before the effective date of service connection) shows that 
the veteran complained of scrotal pain on thee right side.  
He said that with intercourse it was painful on ejaculation.  

A record from the Fish Pond Surgery Center dated in May 2002 
shows that the veteran underwent an operation for exploration 
of the scrotum and testicles with removal of bilateral 
scrotal masses and sperm granuloma.  A letter dated later in 
May 2002 from Jeffrey Sanders, M.D., a urologist, shows that 
the veteran underwent surgery three weeks earlier.  He 
reportedly was a little sore from this and was having some 
tenderness, but was doing well.  On examination, he was 
tender with some mild induration, but there was no major 
swelling and the incision was healing nicely.  A subsequent 
letter from the same doctor dated in July 2002 contains the 
following information:

I saw [the veteran] in the office today for follow 
up.  He is about two months out from removal of 
bilateral sperm granuloma, which was done because 
of post-vasectomy pain.  He states that his scrotal 
pain is gone. [emphasis added]  He has healed well 
and has resumed normal activity.  He does note a 
little bit of burning at the tip of his penis with 
ejaculation; otherwise he is happy.  His urine 
today is clear.

I have given him a shot course of Levaquin and 
Advil to see if this might help with his urinary 
irritation, but overall I think he has done well, 
and I am happy to see that his pain has resolved.  
[emphasis added]  Hopefully, this well be a durable 
finding for him.

There are no additional treatment records dated after the 
July 2002 medical report.  As a result, there are no actual 
treatment records from during the most relevant period 
subsequent to the October 10, 2002, effective date of the 
grant of service connection.  

The veteran was afforded a VA examination for disability 
evaluation purposes in March 2003.  He gave a history of 
having a vasectomy while on active duty in February 1997.  
Immediately following this he developed bilateral acute 
scrotal swelling with what sounds like postoperative 
bilateral hematoma.  This slowly resolved and did not require 
further surgical intervention.  Since that time the veteran 
reportedly had intermittent severe bilateral testicular 
discomfort noted at the time of erection, at the time of 
intercourse and at the time of ejaculation and also at other 
times with increased physical activity.  He reported that he 
had an exploration of his scrotal contents in August 2002, 
but that his pain had continued without change since his 
surgical procedure.  On physical examination, his testicles 
were normal to palpation.  His epididymitis were tender to 
palpation bilaterally with some mild swelling.  The 
diagnostic impression was post-vasectomy testalgia causing a 
moderate alteration in this patient's lifestyle.

After weighing all of the evidence, the Board concludes that 
the preponderance of the clinical and other probative 
evidence of record shows that the veteran does not suffer 
from a painful scar as required for a compensable evaluation 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
7804.  In reaching this conclusion, the Board notes that the 
information contained in the VA examination report of March 
2003 is contradicted by the information contained in the 
private medical treatment report dated in July 2002.  The 
private medical record specifically states that the veteran's 
scrotal pain resolved subsequent to the surgery in May 2002, 
while the veteran gave an inconsistent history of continuing 
pain during the VA examination.  The Board concludes that the 
information contained in the private treatment record has 
greater probative value.  The veteran's statement which he 
made to the private physician in which he said that the pain 
was gone was made during the course of seeking medical 
treatment.  If the pain continued to exist, it would have 
been to his advantage to report it.  Thus, there was no basis 
for him to make any misleading statements to the private 
doctor.  On the other hand, the VA examination conducted in 
March 2003 was for the purpose of determining eligibility for 
monetary benefits.  Therefore, any statements regarding the 
severity of the disorder made during such an examination tend 
to have less credibility.  Moreover, the fact that the 
veteran apparently has not sought additional treatment since 
the surgery and follow up in July 2002 tends to support the 
conclusion that the pain has resolved.  In addition, the 
Board notes that although the VA treatment records show 
ongoing complaints of pain prior to the surgery in May 2002, 
the presence of pain during that period does not provide a 
basis for assigning a compensable rating subsequent to the 
effective date of October 10, 2002.  For the foregoing 
reasons, the Board concludes that the criteria for a 
compensable rating for testalgia are not met.  Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is employed and he has not presented any 
objective evidence to show that the disorder ever prevented 
him from completing his job tasks, nor has he presented any 
evidence that he lost time from work due to the disorder.  In 
light of this, the Board concludes that any interference with 
employment does not rise to the degree that it would be 
considered "marked."  In summary, the Board does not find 
that the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).

ORDER

A compensable initial rating for testalgia is denied.  


REMAND

Irritable bowel syndrome is rated under Diagnostic Code 7319 
which provides as follows:

Severe; diarrhea, or alternating diarrhea and constipation,         
   with more or less constant abdominal 
distress................ 30
Moderate; frequent episodes of bowel disturbance with               
   abdominal 
distress........................................... 10
Mild; disturbances of bowel function with occasional 
episodes        
   of abdominal 
distress........................................ 0

The veteran has not been afforded a VA examination in 
connection with his claim for an increased rating for 
irritable bowel syndrome.  The only examination report of 
record is the June 1999 VA examination report which was 
conducted when he filed his initial claim.  That examination 
is too old to allow proper review of the current severity of 
the disease.  The Board has noted that the veteran failed to 
appear for an examination which was scheduled for May 2002. 
However, the examination notice may not have been received by 
the veteran.  The address to which it was sent is different 
from an address subsequently listed on a claim form submitted 
by the veteran in December 2002.  

Under these circumstances, the Board concludes that another 
attempt at affording the veteran an examination is warranted.  
Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized.  This paragraph applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran, surviving spouse, parent, or child. 
Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 3.326.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
gastrointestinal examination to assess 
the current severity of the service-
connected irritable bowel syndrome.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Any appropriate X-rays or 
other studies should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
disorders in detail, particularly the 
severity and frequency of any diarrhea, 
constipation, abdominal distress or other 
bowel disturbance.    

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


